Citation Nr: 1233396	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-24 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for the service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision, issued in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for bilateral hearing loss and assigned a noncompensable evaluation, effective September 28, 2005, the date the claim was received.  The Veteran has since moved, and jurisdiction changed to Pittsburgh, Pennsylvania.  

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in March 2010.  A transcript of that proceeding is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration of such evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2011).  

The Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC in June 2010.  

Notably, during the pendency of his appeal, the Veteran executed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in June 2012, and appointed the accredited private attorney, listed above, as his representative.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.  



REMAND

In a VA Form 21-4138, Statement in Support of Claim, received in October 2002, and in written statements submitted in March 2007 and April 2007, the Veteran reported that he was receiving Social Security Administration (SSA) disability benefits.  When the VA is put on notice of the existence of SSA records which have the reasonable possibility of substantiating the Veteran's claim for benefits it must seek to obtain those records before proceeding with the appeal.  See Golz v. Shinkseki, 590 F.3d 1317 (Fed. Cir. 2010).  Hence, VA should make an effort to obtain these records.  

Further, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The VA treatment records contained within the claims file from the Cleveland, Ohio VA Medical Center (VAMC) are dated up until 2008.  He appears to continue to receive ongoing treatment from this facility.  Hence, VA must obtain any outstanding records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  As noted, the electronic Virtual VA records file was reviewed and did not reveal any VA treatment records pertinent to this appeal.  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA).  See 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran in order to obtain copies of any outstanding VA or non-VA records referable to treatment for the hearing loss disability, to specifically include those from the Cleveland VAMC dated since 2008.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2. The RO/AMC must contact SSA and request all documents pertaining to any award or denial of disability benefits from the SSA, and specifically request a copy of the decision awarding or denying any benefits and copies of the medical records upon which the SSA based its decision.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.  

3. After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative with an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations and afford them a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  



